Exhibit 10.98

 

SETTLEMENT AGREEMENT AND RELEASE

 

This SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is executed effective the
date it is executed on behalf of the last party to sign it, between VCampus
Corporation (“ VCampus”) and The Board of Trustees of Park University, doing
business as Park University (“Park”) (collectively, the “Parties”).

 

WHEREAS, Since 1995, VCampus and Park have been parties to a series of contracts
whereby VCampus has provided Park certain technology and service to enable Park
to provide distance learning opportunities for students enrolled at Park;

 

WHEREAS, Park has indicated to VCampus that it does not intend to renew its
contract with VCampus and that except as otherwise indicated in this Agreement,
Park desires to end all existing relationships with VCampus;

 

WHEREAS, VCampus and Park desire to resolve all issues and claims regarding the
termination of the contractual relationships between the parties and to mutually
release each other from all other claims, demands, action, causes of action of
all kinds amicably on the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises made in
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties agree as follows:

 

AGREEMENT

 

1.             Release of Claims by Park:   Except for those obligations
expressly set forth herein, Park hereby releases and forever discharges VCampus
and its agents, attorneys, successors, assigns, affiliates, parents,
subsidiaries, officers, directors, employees, owners, shareholders, and insurers
from any and all liability, claims, demands, obligations, causes of action, and
damages of any kind or nature whatsoever, whether known or unknown, anticipated
or unanticipated, suspected or unsuspected, past or present, arising out of or
relating in any way to the series of contractual agreements whereby VCampus has
provided Park the technology and service necessary for providing distance
learning opportunities for students enrolled at Park as culminated in the Master
Agreement between VCampus and Park (“Master Agreement”), together with any and
all other claims, demands, actions, and causes of action of any kind or nature
whatsoever, both known and unknown.

 

2.             Release of Claims by VCampus:  Except for those obligations
expressly set forth herein, VCampus hereby releases and forever discharges Park
and its agents, attorneys, successors, assigns, affiliates, parents,
subsidiaries, officers, directors, employees, and insurers from any and all
liability, claims, demands, obligations, causes of action, and damages of any
kind or nature whatsoever, whether known or unknown, anticipated or
unanticipated, suspected or unsuspected, past or present, arising out of or
relating in any way to the Master Agreement, together with any and all other
claims, demands, actions, and causes of action of any kind whatsoever, both
known and unknown.

 

1

--------------------------------------------------------------------------------


 

3.             Termination of Service: VCampus will continue to provide the
services to Park, as outlined in the Master Agreement, until 1:01 a.m. EDT on
May 10, 2004. Except as provided expressly herein, all of the services provided
by VCampus under the Master Agreement and other related agreements will
terminate as of 1.01 a.m. EDT on May 10, 2004 (“Termination Date”).

 

4.             Access for Bona Fide Grade Appeals:   From June 7, 2004 at 12:01
p.m. EDT, until July 1, 2004 at 1:01 a.m. EDT, VCampus will allow Park to have
access to discussion postings for use only in resolving bona fide grade appeals.
Such access will be available through a single administrative account,

 

5.             Post Termination Date Services: Except as provided expressly
herein, VCampus will have no obligation to provide any service of any kind to
Park after the Termination Date.  The Parties expressly acknowledge and agree
that any service, support, advice, or consultation from VCampus employees, or
access to VCampus information or systems, after the Termination date (exclusive
of those set forth in Section 4), will be solely at the discretion of VCampus
and be provided at a price to be determined by the mutual agreement of the
parties.

 

6.             Development Fund Payments: Park hereby waives any claim for any
payments, past or future, to the “Development Fund” as that term is defined in
the Master Agreement, and hereby discharges VCampus from the obligation of
making any such payment including, but not limited to, the Spring I Development
Fund Payment of $186,150.00, and the Spring II Development Fund Payment
estimated to be $180,768.00.  The Parties agree that all monies currently
deposited in the Development Fund will remain the sole property of and paid to
Park. VCampus hereby waives any claim to any money previously deposited in the
Development Fund and not yet disbursed.

 

7.             Courseware Development Payments and Royalties:    Park agrees to
be solely responsible for all further Courseware Development Payments or
Royalties (as each such term is defined in the Master Agreement) to Park
instructors. Park further agrees to defend, indemnify, and hold harmless,
VCampus against any claim, demand, action, cost, expense, loss, judgment, or
liability, relating to the payment of Courseware Development Payments or
Royalties to Park instructors.  Park hereby waives and releases VCampus from all
claims to recover the $121,500.00 Courseware Development Payment previously paid
by Park to VCampus but not distributed to Park instructors.

 

8.             Final Payment For Services: Park agrees to make final payment to
VCampus for all services through the Termination Date no later than May 18,
2004.  Nothing in this Agreement is meant to reduce or otherwise alter the
amount of payment due to VCampus for services provided to Park through the
Termination Date.

 

9.             Binding Effect:   This Agreement shall be binding on and inure to
the benefit of the Parties, their successors, heirs, assigns, agents, servants,
attorneys, representatives, insurers, any trustees or conservators appointed for
or on behalf of the Parties, and as to business entities, their parents,
subsidiaries, affiliated and related companies, divisions, together with their
respective past, present, and future predecessors, successors, assigns,
officers, directors,

 

2

--------------------------------------------------------------------------------


 

shareholders, agents, attorneys, employees, insurers, and their respective heirs
and legal representatives.

 

10.           Effective Date:  This Agreement shall be effective upon execution
by the second party to sign.

 

11.           Enforcement:    All remedies at law or in equity shall be
available for the enforcement of this Agreement.  This Agreement may be pled as
a full bar and defense to the assertion of any claims arising from obligations
under the Master Agreement between the Parties.

 

12.           Applicable Law:  This Agreement shall be construed pursuant to the
law of the State of Missouri in effect on the date of its signing.

 

13.           Captions:    The captions used in this Agreement are for
clarification and are intended only to aid in the interpretation of the
Agreement. To the extent they conflict with any substantive provisions of this
Agreement, they shall be disregarded.

 

14.           Advice of Counsel:. The Parties represent they each relied solely
upon their own judgment and belief and the advice and recommendations of their
own counsel in entering into this Agreement.

 

15.           Complete Agreement: It is understood and agreed that this
Agreement contains the entire agreement between the Parties and that the terms
and provisions of this Agreement are contractual and not mere recitals.

 

16.           The persons who have executed this Agreement on behalf of Park and
VCampus represent and warrant that they have full authority to bind their
respective principals and that execution of this Agreement has been duly
authorized in accord with the articles of incorporation and bylaws of their
respective principals.

 

17.           This Agreement shall bind the parties and their respective
successors and assigns.

 

3

--------------------------------------------------------------------------------


 

 

THE BOARD OF TRUSTEES OF PARK
UNIVERSITY

 

 

 

 

 

By:

/s/ Beverley Byers-Pevitts

 

 

 

 

 

Name:

 

Beverley Byers-Pevitts

 

 

 

 

 

Title:

 

President

 

 

 

 

 

Date:

 

May 3, 2004

 

 

 

 

 

 

VCAMPUS CORPORATION

 

 

 

 

 

By:

/s/ Christopher Nelson

 

 

 

 

 

Name:

 

CHRISTOPHER NELSON

 

 

 

 

 

Title:

 

CFO

 

 

 

 

 

Date:

 

5/3/04

 

 

4

--------------------------------------------------------------------------------